                     Case 1:19-cv-00130-RBW Document 13 Filed 04/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-00130 (RBW)
        THREE SUMS TOTALING $612,168.23                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         AJC Trading FZC                                                                                               .


Date:          04/20/2020
                                                                                         Attorney’s signature


                                                                                    Erich C. Ferrari DC 978253
                                                                                     Printed name and bar number
                                                                                  1455 Pennsylvania Avenue NW
                                                                                           Suite 400
                                                                                     Washington, D.C. 20004

                                                                                               Address

                                                                                        ferrari@falawpc.com
                                                                                            E-mail address

                                                                                          (202) 280-6370
                                                                                          Telephone number

                                                                                          (877) 448-4885
                                                                                             FAX number
